Trippe, Judge.
The will of the testator, Clark, directed his executor “to pay an annual sum of $500 00 to his wife, out of the net income of his estate, in semi-annual installments.” The balance of the income is to be paid to four several sets of legatees, with trustees for three of those shares. The fourth share is payable on conditions, which have now happened, with a remainder created therein. The widow had applied for dower, which has been assigned. She afterwards executed an agreement with the legatees, relinquishing her dower to the estate and to the legatees, on condition that the legatees paid her, during life, the annuity, the relinquishment to be void if the Courts would not decree a distri*396bution, which she consented might be done. The legatees, trustees and executor (he being one of the trustees,) agreed to this in writing, and the bill is filed to carry out this, and for a distribution. The beneficiaries of the trusts are femes covert, and their children — born and to be born.
We think the gift of the income carried with it the corpus, under the limitations provided in the will: Code, section 2419. We are also of opinion that the rights of the annuitant, under the agreement, as well as the will, and the liabilities of the respective shares for its payment, the conditions attached to the relinquishment of dower, and the beneficiaries of said relinquishment and of the estate being mostly femes covert and children, represented by trustees, make this a proper case for ^invoking the aid of a Court of equity, in order that the rights of all parties may be finally adjudicated, and all doubt as to the proper construction of the will, and as to the time when a distribution can be made may be removed, and, at the same time, decreeing such a distribution of the estate as the parties are entitled to, under the will and the agreement.
It may be added that all the parties in interest join the executor in asking for such a decree and such a distribution. There being minors and femes covert as cestui que tru'sts, adds to the reasons why such an application may be sustained.
Judgment reversed.